ORDER OF SUSPENSION UPON NOTICE OF CONVICTION

The Indiana Supreme Court Disciplinary Commission has filed a Notice of Conviction and Request for Suspension in this case, pursuant to Ind.Admission and Discipline Rule 28, Section 11.1.
This Court, being duly advised, now finds that, on November 13, 1998, the respondent was charged with four counts of filing false income tax returns for the years of 1990, 1991, 1992, and 1993, all in violation of 26 U.S.C. Section 7206(1). This Court further finds that the respondent subsequently pleaded guilty to filing a false federal tax return for the year 1993, with the other three counts being dismissed, and on February 12, 1999, was convicted of a crime punishable as a felony under the laws of the United States. Accordingly, we find that pursuant to Ad-mis.Disc.R. 23(11.1), the respondent should be suspended from the practice of law pending further Order of this Court or final determination of any resulting disciplinary proceedings.
IT IS, THEREFORE, ORDERED that the respondent, Roland W. Gariepy, is hereby suspended from the practice of law. Such suspension shall continue until further Order of this Court or final determination of any resulting disciplinary proceedings.
All Justices concur.